                     Case 3:18-cv-07440-JCS Document 15-1 Filed 01/07/19 Page 1 of 35


            1    THEODORE J. BOUTROUS, JR., SBN 132099
                   tboutrous@gibsondunn.com
            2    DANIEL G. SWANSON, SBN 116556
                   dswanson@gibsondunn.com
            3    GIBSON, DUNN & CRUTCHER LLP
                 333 South Grand Avenue
            4    Los Angeles, CA 90071-3197
                 Telephone: 213.229.7000
            5    Facsimile: 213.229.7520
            6    CYNTHIA E. RICHMAN (pro hac vice forthcoming)
                   crichman@gibsondunn.com
            7    GIBSON, DUNN & CRUTCHER LLP
                 1050 Connecticut Avenue, N.W.
            8    Washington, DC 20036-5306
                 Telephone: 202.955.8500
            9    Facsimile: 202.467.0539
          10     KEVIN YEH, SBN 314079
                   kyeh@gibsondunn.com
          11     GIBSON, DUNN & CRUTCHER LLP
                 555 Mission Street, Suite 3000
          12     San Francisco, CA 94105-0921
                 Telephone: 415.393.8200
          13     Facsimile: 415.393.8306
          14     Attorneys for Defendants Uber Technologies, Inc.,
                 Rasier, LLC, Rasier-CA LLC, Rasier-PA, LLC, Rasier-
          15     DC, LLC, Rasier-NY, LLC, and Uber USA, LLC
          16                                  UNITED STATES DISTRICT COURT

          17                               NORTHERN DISTRICT OF CALIFORNIA

          18                                       SAN FRANCISCO DIVISION

          19     SC INNOVATIONS, INC.,                          CASE NO. 3:18-cv-07440-JCS
          20                         Plaintiff,                 DECLARATION OF KEVIN YEH IN
                                                                SUPPORT OF DEFENDANTS’ MOTION
          21           v.                                       FOR ADMINISTRATIVE RELIEF TO SET
                                                                BRIEFING SCHEDULE ON MOTION TO
          22     UBER TECHNOLOGIES, INC., RASIER,               DISQUALIFY AND MOTION TO DISMISS,
                 LLC, RASIER-CA LLC, RASIER-PA, LLC,            AND TO SHORTEN TIME TO RESPOND
          23     RASIER-DC, LLC, RASIER-NY, LLC, AND            TO THIS MOTION
                 UBER USA, LLC,
          24
                                     Defendants.
          25

          26

          27

          28
                  DECLARATION OF KEVIN YEH IN SUPPORT OF DEFENDANTS’ MOTION FOR ADMINISTRATIVE RELIEF
Gibson, Dunn &       TO SET BRIEFING SCHEDULE ON MOTION TO DISQUALIFY AND MOTION TO DISMISS, AND TO
Crutcher LLP
                                         SHORTEN TIME TO RESPOND TO THIS MOTION
                                                – CASE NO. 3:18-CV-07440-JCS
                       Case 3:18-cv-07440-JCS Document 15-1 Filed 01/07/19 Page 2 of 35


            1            I, Kevin Yeh, declare and state as follows:
            2                   I am an attorney duly licensed to practice law before all of the courts of the State
            3    of California and before this Court. I am an associate with the law firm of Gibson, Dunn &
            4    Crutcher LLP, and am an attorney for Uber Technologies, Inc., Rasier, LLC, Rasier-CA LLC,
            5    Rasier-PA, LLC, Rasier-DC, LLC, Rasier-NY, LLC, and Uber USA, LLC (collectively, “Uber”)
            6    in this action. I make this declaration in support of Uber’s Motion for Administrative Relief to
            7    Set Briefing Schedule on Motion to Disqualify and Motion to Dismiss, and to Shorten Time to
            8    Respond to This Motion. I am personally familiar with the matters set forth herein and, if called
            9    to testify, I could and would competently testify thereto.
          10                    SCI served Uber with the Complaint in this action on Thursday, December 20,
          11     2018. 1 ECF 11. On Monday, December 24, my colleague, Cynthia Richman, attempted to
          12     contact Ethan Glass of Quinn Emanuel Urquhart & Sullivan LLP (“Quinn Emanuel”), counsel
          13     for SCI, by phone to discuss scheduling challenges in light of the holidays. I followed-up with
          14     Quinn Emanuel on December 26 and requested a two-week extension to file responsive papers
          15     given that Uber was served “in the midst of the holiday season.” Mr. Glass responded later that
          16     day and noted that they were “inclined to give [Uber] an extension to respond to the complaint,”
          17     but that they needed client approval, which could not yet be obtained that week “[d]ue to the
          18     holidays.” Attached as Exhibit A is a true and correct copy of my correspondence with Quinn
          19     Emanuel.
          20                    On December 27, 2018, I informed Quinn Emanuel that “we have now come to
          21     understand that Quinn has a conflict of interest that should prevent it from acting as counsel of
          22     record for SCI in this matter. Apparently, Quinn Emanuel represented Uber in a substantially
          23     similar case only a few years ago (The Yellow Cab Co. et al. v. Uber Technologies, Inc., et al.,
          24     No. 1:14-cv-02764-RDB (D. Md.)), in addition to representing Uber in a whole host of other
          25     similar litigation matters.” I then requested that Quinn Emanuel “explain on what basis Quinn
          26
                  1
          27          SCI’s proof of service for Rasier-DC, LLC, Rasier-NY, LLC, and Rasier-PA, LLC, are deficient
                      because they do not provide the date of service. See ECF 11 at 5–7. Uber reserves the right to
          28          challenge service on this basis.

                  DECLARATION OF KEVIN YEH IN SUPPORT OF DEFENDANTS’ MOTION FOR ADMINISTRATIVE RELIEF
Gibson, Dunn &       TO SET BRIEFING SCHEDULE ON MOTION TO DISQUALIFY AND MOTION TO DISMISS, AND TO
Crutcher LLP
                                         SHORTEN TIME TO RESPOND TO THIS MOTION
                                                – CASE NO. 3:18-CV-07440-JCS
                      Case 3:18-cv-07440-JCS Document 15-1 Filed 01/07/19 Page 3 of 35


            1    believes, if it does believe, that it can act as counsel against Uber in this case in light of its prior
            2    representations of Uber.” Id. Counsel for SCI responded that Uber counsel’s tentative
            3    conclusion was “incorrect” and that prior matters in which Quinn Emanuel represented Uber
            4    were “not substantially related to this case.” Attached as Exhibit B is a true and correct copy of
            5    my correspondence with Quinn Emanuel.
            6                   On December 28, 2018, Mr. Glass, Michael Bonanno of Quinn Emanuel, and I
            7    met and conferred by telephone, during which time I inquired whether SCI would stipulate to
            8    have any motion to disqualify adjudicated before any response to the Complaint would be due. I
            9    explained that such a stipulation would save the parties and the Court time and resources in the
          10     event Uber’s disqualification motion was granted. Counsel for SCI responded that with regard
          11     to the motion to dismiss only, subject to client approval, they would have “no problem”
          12     extending the deadline until January 25, 2019. Counsel for both parties agreed that they would
          13     consult their respective clients and speak at a later date for each party to propose a schedule.
          14                    On January 3, 2019, I requested another telephonic meet-and-confer with Quinn
          15     Emanuel in a further attempt to reach agreement on a briefing schedule. Attached as Exhibit C
          16     is a true and correct copy of my correspondence with Quinn Emanuel. The meet-and-confer was
          17     held the next day, during which I set out a detailed proposed briefing schedule. Given the
          18     impending deadline to respond to the Complaint, and to give SCI time to oppose, and the Court
          19     to rule on, any administrative motion Uber may have to file if a stipulation was not reached, I
          20     requested that Quinn Emanuel provide a response on the proposal by the next day. In addition, I
          21     again invited Quinn Emanuel to explain why it believed this matter was not substantially related
          22     to its prior work for Uber.
          23                    On January 5, 2019, Quinn Emanuel responded that it would need until Monday,
          24     January 7, to give its position on the proposed schedule. Hoping to achieve some sort of
          25     agreement, Uber did not object to this request and, in turn, requested that SCI agree to staying
          26     the January 10th deadline for responding to the Complaint until a briefing schedule was set. I
          27     noted, “This request is a continuation of our good-faith efforts to reach a mutually acceptable
          28
                                                                    2
                  DECLARATION OF KEVIN YEH IN SUPPORT OF DEFENDANTS’ MOTION FOR ADMINISTRATIVE RELIEF
Gibson, Dunn &       TO SET BRIEFING SCHEDULE ON MOTION TO DISQUALIFY AND MOTION TO DISMISS, AND TO
Crutcher LLP
                                         SHORTEN TIME TO RESPOND TO THIS MOTION
                                                – CASE NO. 3:18-CV-07440-JCS
                     Case 3:18-cv-07440-JCS Document 15-1 Filed 01/07/19 Page 4 of 35


            1    solution with SCI, first raised with you on December 26, without unilaterally seeking relief from
            2    the court despite the holidays and impending deadline so that you’ve had opportunities to confer
            3    with your client.” Attached as Exhibit D is a true and correct copy of my correspondence with
            4    Quinn Emanuel.
            5                  On January 7, 2019, SCI, through Quinn Emanuel, informed Uber’s counsel that it
            6    would not agree to any briefing schedule on the contemplated motions, nor grant any extension
            7    of time to respond to the Complaint, despite the fact that Uber had given Quinn Emanuel
            8    multiple opportunities since December 26, 2018, to consult with its client, in part “[d]ue to the
            9    holidays,” so that the parties could reach some sort of agreement. Attached as Exhibit E is a true
          10     and correct copy of my correspondence with Quinn Emanuel.
          11            I declare under penalty of perjury under the laws of the United States of America that the
          12     foregoing is true and correct.
          13            Executed on January 7, 2019.
          14

          15                                                 By: /s/ Kevin Yeh
                                                                   Kevin Yeh
          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28
                                                                 3
                  DECLARATION OF KEVIN YEH IN SUPPORT OF DEFENDANTS’ MOTION FOR ADMINISTRATIVE RELIEF
Gibson, Dunn &       TO SET BRIEFING SCHEDULE ON MOTION TO DISQUALIFY AND MOTION TO DISMISS, AND TO
Crutcher LLP
                                         SHORTEN TIME TO RESPOND TO THIS MOTION
                                                – CASE NO. 3:18-CV-07440-JCS
Case 3:18-cv-07440-JCS Document 15-1 Filed 01/07/19 Page 5 of 35




EXHIBIT A
        Case 3:18-cv-07440-JCS Document 15-1 Filed 01/07/19 Page 6 of 35


From:           Ethan Glass
To:             Yeh, Kevin
Cc:             Claude M. Stern; Mike Bonanno; Swanson, Daniel G.; Richman, Cynthia
Subject:        Re: SC Innovations v. Uber - Motion to Relate
Date:           Wednesday, December 26, 2018 1:34:51 PM


[External Email]

Dear Cynthia and Kevin,

First, we are inclined to give you an extension to respond to the complaint, but we still need
client approval. Due to the holidays, we don’t expect to have that this week.

Second, we cannot respond to your request to relate this week.  Again we will not have client
approval. But, more importantly, we do not understand the basis for your motion and have not
properly met and conferred on that basis. So that we can fully consider your request, and
properly meet and confer, please identify the legal basis for seeking to relate, including any
relevant authority. 

Best,
Ethan

On Dec 26, 2018, at 3:55 PM, Yeh, Kevin <KYeh@gibsondunn.com> wrote:

Dear Ethan,
 
I wanted to follow up on the voicemail that my colleague left you on Monday.  Could you
please let us know whether Sidecar will stipulate to relating the Sidecar action to Flywheel.  If
so, we can prepare the papers and file them tomorrow.  If not, Uber plans to file a motion to
relate by the end of the day tomorrow.  Please let us know your client’s position by tomorrow
at 12 pm PT. 
 
Also, given Sidecar’s complaint was served last Friday and that we are in the midst of the
holiday season, Uber requests a 2-week extension to file its motion to dismiss (making it due
on January 25th).  Uber would be willing to stipulate to an extended deadline for Sidecar’s
opposition and Uber’s reply.  Please let us know your thoughts.
 
Thank you,
Kevin Yeh 


Kevin Yeh

GIBSON DUNN

Gibson, Dunn & Crutcher LLP
555 Mission Street, San Francisco, CA 94105-0921
Tel +1 415.393.8321 • Fax +1 415.229.3502  
KYeh@gibsondunn.com • www.gibsondunn.com

This message may contain confidential and privileged information. If it has been sent to you in
      Case 3:18-cv-07440-JCS Document 15-1 Filed 01/07/19 Page 7 of 35


error, please reply to advise the sender of the error and then immediately delete this message.
Case 3:18-cv-07440-JCS Document 15-1 Filed 01/07/19 Page 8 of 35




EXHIBIT B
       Case 3:18-cv-07440-JCS Document 15-1 Filed 01/07/19 Page 9 of 35


From:             Ethan Glass
To:               Yeh, Kevin
Cc:               Claude M. Stern; Mike Bonanno; Swanson, Daniel G.; Richman, Cynthia
Subject:          Re: SC Innovations v. Uber - Motion to Relate
Date:             Thursday, December 27, 2018 7:33:27 PM


[External Email]

Hi Kevin, how about 2:30 DC time?

As for your statement about QE’s prior work for Uber, it is incorrect and we disagree.  That
work was not substantially related to this case.

Best, eg

On Dec 27, 2018, at 7:24 PM, Yeh, Kevin <KYeh@gibsondunn.com> wrote:

Thanks, Ethan.  We can chat anytime Friday, with a preference for the earlier part of the day.  Let us
know what time works.
 
Regarding the relation issue, our view is that that both actions are competitor cases (or, in the case
of SC Innovations, a competitor that purportedly assigned its litigation rights).  We’ll rely on the
pleadings and records on the docket and refer them to you for your review.
 
Separately, we have now come to understand that Quinn has a conflict of interest that should
prevent it from acting as counsel of record for SCI in this matter.  Apparently, Quinn Emanuel
represented Uber in a substantially similar case only a few years ago (The Yellow Cab Co.  et al. v.
Uber Technologies, Inc., et al., No. 1:14-cv-02764-RDB (D. Md.)), in addition to representing Uber in a
whole host of other similar litigation matters.  Please explain on what basis Quinn believes, if it does
believe, that it can act as counsel against Uber in this case in light of its prior representations of
Uber.  In the meantime, Uber does not waive any rights by seeking to extend the briefing schedule
or to relate the pending cases. 
 
Regards,
Kevin
 
Kevin Yeh


GIBSON DUNN
Gibson, Dunn & Crutcher LLP
555 Mission Street, San Francisco, CA 94105-0921
Tel +1 415.393.8321 • Fax +1 415.229.3502 
KYeh@gibsondunn.com • www.gibsondunn.com


From: Ethan Glass <ethanglass@quinnemanuel.com>
Sent: Thursday, December 27, 2018 4:22 AM
To: Yeh, Kevin <KYeh@gibsondunn.com>
Cc: Claude M. Stern <claudestern@quinnemanuel.com>; Mike Bonanno
      Case 3:18-cv-07440-JCS Document 15-1 Filed 01/07/19 Page 10 of 35


<mikebonanno@quinnemanuel.com>; Swanson, Daniel G. <DSwanson@gibsondunn.com>;
Richman, Cynthia <CRichman@gibsondunn.com>
Subject: Re: SC Innovations v. Uber - Motion to Relate
 
[External Email]
Thank you Kevin. 
 
We are available to speak tomorrow, but we would still need client approval for any final
decisions. Please let us know what time works for you. 
 
While we appreciate you sending us the DeSoto complaints and citing the rule, in preparation
for our meet and confer call we need more information to understand and consider your
request.  Please specifically identify what you are referencing when you say: the “same course
of conduct” is involved in the two cases, when DeSoto is a taxi case; what efficiencies are
achieved by relating the two cases, when DeSoto and its business are unrelated (if you are
referencing Uber witnesses, please identify them); and what caselaw supports your position. 

Best Regards,
Ethan Glass
Direct: (202) 538-8265
Mobile: (202) 531-2396

On Dec 26, 2018, at 9:26 PM, Yeh, Kevin <KYeh@gibsondunn.com> wrote:

Thanks, Ethan.  Please let us know if your client will agree to an extended schedule for responding to
the complaint.
 
As for the relation issue, we believe the two actions are “related” under the definition in Civil Local
Rule 3-12(a) because SC Innovations brings three of the same causes of actions as Flywheel against
essentially the same defendants regarding the same alleged course of conduct over the same
general time period.  In addition, given where the Flywheel case currently stands, the SC Innovations
case would proceed on roughly the same timeline.  Efficiency and judicial economy for the court and
the parties would be well-served by relating the two actions.  We also note that the local rules state
that Uber “must promptly file” a motion to relate given our conclusion about the cases.  Civil L.R. 3-
12(b) (emphasis added).
 
We’ve attached the Flywheel initial complaint and first amended complaint for your convenience.  If
you’re available tomorrow, please let us know what times we could meet and confer by phone.
 
Regards,
Kevin
 
Kevin Yeh


GIBSON DUNN
Gibson, Dunn & Crutcher LLP
555 Mission Street, San Francisco, CA 94105-0921
Tel +1 415.393.8321 • Fax +1 415.229.3502 
      Case 3:18-cv-07440-JCS Document 15-1 Filed 01/07/19 Page 11 of 35


KYeh@gibsondunn.com • www.gibsondunn.com


From: Ethan Glass <ethanglass@quinnemanuel.com>
Sent: Wednesday, December 26, 2018 1:35 PM
To: Yeh, Kevin <KYeh@gibsondunn.com>
Cc: Claude M. Stern <claudestern@quinnemanuel.com>; Mike Bonanno
<mikebonanno@quinnemanuel.com>; Swanson, Daniel G. <DSwanson@gibsondunn.com>;
Richman, Cynthia <CRichman@gibsondunn.com>
Subject: Re: SC Innovations v. Uber - Motion to Relate
 
[External Email]
Dear Cynthia and Kevin,
 
First, we are inclined to give you an extension to respond to the complaint, but we still need
client approval. Due to the holidays, we don’t expect to have that this week.
 
Second, we cannot respond to your request to relate this week.  Again we will not have client
approval. But, more importantly, we do not understand the basis for your motion and have not
properly met and conferred on that basis. So that we can fully consider your request, and
properly meet and confer, please identify the legal basis for seeking to relate, including any
relevant authority. 
 
Best,
Ethan
 
On Dec 26, 2018, at 3:55 PM, Yeh, Kevin <KYeh@gibsondunn.com> wrote:

Dear Ethan,
 
I wanted to follow up on the voicemail that my colleague left you on Monday.  Could you
please let us know whether Sidecar will stipulate to relating the Sidecar action to Flywheel.  If
so, we can prepare the papers and file them tomorrow.  If not, Uber plans to file a motion to
relate by the end of the day tomorrow.  Please let us know your client’s position by tomorrow
at 12 pm PT. 
 
Also, given Sidecar’s complaint was served last Friday and that we are in the midst of the
holiday season, Uber requests a 2-week extension to file its motion to dismiss (making it due
on January 25th).  Uber would be willing to stipulate to an extended deadline for Sidecar’s
opposition and Uber’s reply.  Please let us know your thoughts.
 
Thank you,
Kevin Yeh 
 

Kevin Yeh

GIBSON DUNN

Gibson, Dunn & Crutcher LLP
      Case 3:18-cv-07440-JCS Document 15-1 Filed 01/07/19 Page 12 of 35


555 Mission Street, San Francisco, CA 94105-0921
Tel +1 415.393.8321 • Fax +1 415.229.3502  
KYeh@gibsondunn.com • www.gibsondunn.com

This message may contain confidential and privileged information. If it has been sent to you in
error, please reply to advise the sender of the error and then immediately delete this message.

<Flywheel initial complaint.pdf>
<Flywheel FAC.pdf>
Case 3:18-cv-07440-JCS Document 15-1 Filed 01/07/19 Page 13 of 35




 EXHIBIT C
       Case 3:18-cv-07440-JCS Document 15-1 Filed 01/07/19 Page 14 of 35


From:             Mike Bonanno
To:               Yeh, Kevin; Ethan Glass
Cc:               Claude M. Stern; Swanson, Daniel G.; Richman, Cynthia
Subject:          Re: SCI v. Uber: Availability to meet and confer 1/4/19
Date:             Friday, January 4, 2019 6:22:59 AM


[External Email]

Kevin – We are available at 1:30 pm ET. 
 
Thanks,
 
Mike
 
From: "Yeh, Kevin" <KYeh@gibsondunn.com>
Date: Thursday, January 3, 2019 at 3:03 PM
To: Ethan Glass <ethanglass@quinnemanuel.com>, Mike Bonanno
<mikebonanno@quinnemanuel.com>
Cc: "Claude M. Stern" <claudestern@quinnemanuel.com>, "Swanson, Daniel G."
<DSwanson@gibsondunn.com>, "Richman, Cynthia" <CRichman@gibsondunn.com>
Subject: SCI v. Uber: Availability to meet and confer 1/4/19
 
Ethan and Mike,
 
Hope all is well.  Would you have time to meet and confer by phone tomorrow, January 4th?  We’d
like to discuss case scheduling and see if we can reach an agreement that can be presented to the
court.
 
We’re generally available all day Friday, but the best times would be 1-2 p.m. and after 3 p.m.
Eastern.
 
Thanks,
Kevin
 
Kevin Yeh


GIBSON DUNN
Gibson, Dunn & Crutcher LLP
555 Mission Street, San Francisco, CA 94105-0921
Tel +1 415.393.8321 • Fax +1 415.229.3502 
KYeh@gibsondunn.com • www.gibsondunn.com



This message may contain confidential and privileged information. If it has been sent to you in error,
please reply to advise the sender of the error and then immediately delete this message.
Case 3:18-cv-07440-JCS Document 15-1 Filed 01/07/19 Page 15 of 35




 EXHIBIT D
       Case 3:18-cv-07440-JCS Document 15-1 Filed 01/07/19 Page 16 of 35


From:             Yeh, Kevin
To:               "Mike Bonanno"
Cc:               Claude M. Stern; Swanson, Daniel G.; Richman, Cynthia; Harry Olivar; Ethan Glass
Subject:          RE: SC Innovations v. Uber - Motion to Relate
Date:             Saturday, January 5, 2019 3:30:00 PM


Mike,
 
Thanks.  Two clarifying points:
 
       · If the DQ motion is granted, the complaint that Quinn filed would almost certainly be struck,
              in addition to any briefing.  Thus, we propose that we will proceed under the ordinary
              briefing rules if new counsel for SCI appears and files a new complaint.
       · With regard to the Maryland case, it is one example of a matter that bears a substantial
              relationship to SCI’s case, but there are others in which Quinn would have obtained
              confidential information material to its representation of SCI.  As I mentioned, we continue
              to look into the extent of Quinn’s work for Uber.  Below is a non-exhaustive list of other
              unfair competition and similar cases in which Quinn defended Uber against allegations of
              unfair or anticompetitive conduct.  In addition, we understand that Quinn provided general
              advice on competition-related matters as well.
                                                                                                   
We understand that you believe disqualification is not warranted, and we continue to invite you to
explain why you believe that is the case. 
 
We look forward to hearing your client’s response on our proposed schedule on Monday.  But
regardless of where we come out on the particulars of the briefing schedule, in light of the January
10 deadline to respond to the complaint, we ask that you and your client agree to a stay of that
deadline until either the parties come to an agreement or the court issues a ruling on the schedule. 
This request is a continuation of our good-faith efforts to reach a mutually acceptable solution with
SCI, first raised with you on December 26, without unilaterally seeking relief from the court despite
the holidays and impending deadline so that you’ve had opportunities to confer with your client. 
Please let us know your client’s position by Monday at 1:30 p.m. Eastern.
 
Regards,
Kevin
 
 
Partial List of Quinn Representations of Uber
       1. Albuquerque Cab Co. v. Uber (County of Bernalillo, NM)
       2. Boston Cab Dispatch v. Uber (D. Mass.)
       3. Ezeokoli v. Uber (Alameda County)
       4. Goncharov v. Uber (San Francisco County)
       5. Greater Houston Transportation Co. v. Uber (S.D. Tex.)
       6. Greenwich Taxi v. Uber (D. Conn.)
       7. L&Z Transportation v. Uber (E.D. Va.)
       8. Manzo v. Uber (N.D. Ill.)
         Case 3:18-cv-07440-JCS Document 15-1 Filed 01/07/19 Page 17 of 35


    9.    McCandliss v. Uber (N.D. Ga.)
    10.   Southern Transportation v. Uber (W.D. Tenn.)
    11.   United Independent Taxi Drivers v. Uber (Los Angeles County)
    12.   Yellow Cab Co. v. Uber (D. Md.)
    13.   Yellow Group v. Uber (N.D. Ill.)
 
 
Kevin Yeh


GIBSON DUNN
Gibson, Dunn & Crutcher LLP
555 Mission Street, San Francisco, CA 94105-0921
Tel +1 415.393.8321 • Fax +1 415.229.3502 
KYeh@gibsondunn.com • www.gibsondunn.com


From: Mike Bonanno <mikebonanno@quinnemanuel.com>
Sent: Saturday, January 5, 2019 10:13 AM
To: Yeh, Kevin <KYeh@gibsondunn.com>
Cc: Claude M. Stern <claudestern@quinnemanuel.com>; Swanson, Daniel G.
<DSwanson@gibsondunn.com>; Richman, Cynthia <CRichman@gibsondunn.com>; Harry Olivar
<harryolivar@quinnemanuel.com>; Ethan Glass <ethanglass@quinnemanuel.com>
Subject: Re: SC Innovations v. Uber - Motion to Relate

[External Email]
Kevin,

This email confirms what we discussed on our call at 1:30 pm ET yesterday.  At the outset, I’ll note
your request for a response by noon today to the schedule you proposed during the call is
unreasonable.  We are considering Uber’s proposal in good faith and we will get back to you by 1:30
pm ET on Monday.

Here is a recap of our discussion.

Scheduling.  Uber made the following scheduling proposal:

         Uber would decide whether to move for disqualification by February 1.

         If Uber decided not to move for disqualification, it would file its motion to dismiss by February
         8.  Sidecar’s opposition would be due 28 days later.  And Uber would have 14 days to file a
         reply brief.

         If Uber filed a motion for disqualification on or before February 1, its motion to dismiss would
         be due 7 days after (a) the ruling by the Court on the motion for disqualification, or (b)
         appearance by new counsel acting for Sidecar.  The cadence for the rest of the briefing
         schedule would be the same as above.

Alleged Grounds for Disqualification.  With regard to the potential motion for disqualification, you
reiterated that Uber has not yet decided whether to move to disqualify Quinn Emanuel and
        Case 3:18-cv-07440-JCS Document 15-1 Filed 01/07/19 Page 18 of 35


confirmed that you would meet and confer with us regarding the supposed grounds for such a
motion before filing it.

You explained that Uber’s allegations of a purported conflict are based on the following:

        Quinn Emanuel was one of Uber’s first outside law firms;

        Quinn Emanuel represented Uber in the Maryland case you identified below, which you cited
        as the best example of the alleged conflict;

        Quinn Emanuel represented Uber in additional (unnamed) cases involving competition
        matters and pricing;

        Quinn Emanuel provided general litigation strategy consulting and advice to Uber;

        Quinn Emanuel has been privy to Uber’s litigation and settlement playbook in those matters;
        and

        Quinn Emanuel is currently representing certain former Uber employees in their individual
        capacities.

Although our firm takes any assertion of an ethical conflict seriously, nothing you have identified
raises an issue that could support potential disqualification.  As we stated, we will address any points
you have raised during meet and confer discussions after your client decides whether to move to
disqualify, and after consulting with our firm Conflicts Counsel.   If Uber has a legitimate concern that
our firm received material confidential information from our prior representation of Uber in
unrelated matters (we do not believe this is true), we are of course willing to discuss with you any
prophylactic measures Uber thinks are necessary, to the extent they are not already in place. 

We previously asked that when you are prepared to discuss your conflict allegations, you let us know
so we can include Harry Olivar, our Conflicts Counsel, in those discussions.  Your January 3 email
requesting a meet and confer only referenced scheduling, not the disqualification issue, so we did
not involve Harry in the call.  Please copy him on any further communications concerning a
purported conflict.

Best,
 
Mike
 
 
From: "Yeh, Kevin" <KYeh@gibsondunn.com>
Date: Saturday, December 29, 2018 at 7:03 PM
To: Mike Bonanno <mikebonanno@quinnemanuel.com>, Ethan Glass
<ethanglass@quinnemanuel.com>
Cc: "Claude M. Stern" <claudestern@quinnemanuel.com>, "Swanson, Daniel G."
<DSwanson@gibsondunn.com>, "Richman, Cynthia" <CRichman@gibsondunn.com>, Harry
Olivar <harryolivar@quinnemanuel.com>
Subject: RE: SC Innovations v. Uber - Motion to Relate
      Case 3:18-cv-07440-JCS Document 15-1 Filed 01/07/19 Page 19 of 35


Thanks, Mike.  We intend to file our motion on Monday afternoon and need your client’s response
no later than noon Pacific time.  As for the disqualification issue, we are continuing to assess the
matter and will update your team as appropriate.  It would help our analysis if Quinn can explain why
it “believe[s] this matter is not substantially related to [its] prior work for Uber.”
 
Regards,
Kevin
 
Kevin Yeh


GIBSON DUNN
Gibson, Dunn & Crutcher LLP
555 Mission Street, San Francisco, CA 94105-0921
Tel +1 415.393.8321 • Fax +1 415.229.3502 
KYeh@gibsondunn.com • www.gibsondunn.com


From: Mike Bonanno <mikebonanno@quinnemanuel.com>
Sent: Saturday, December 29, 2018 7:52 AM
To: Yeh, Kevin <KYeh@gibsondunn.com>; Ethan Glass <ethanglass@quinnemanuel.com>
Cc: Claude M. Stern <claudestern@quinnemanuel.com>; Swanson, Daniel G.
<DSwanson@gibsondunn.com>; Richman, Cynthia <CRichman@gibsondunn.com>; Harry Olivar
<harryolivar@quinnemanuel.com>
Subject: Re: SC Innovations v. Uber - Motion to Relate

[External Email]
Kevin,
 
This email memorializes what we discussed yesterday.
 
   1. We will get back to you no later than Monday (12/31) on your request to relate this case to
       the Flywheel case pursuant to Civ. Local Rule 3-12.
          
   2. We understand that your client is still evaluating a potential motion to disqualify Quinn
       Emanuel from serving as counsel for SC Innovations in this case and has not yet decided
       whether it will proceed with such a motion.  If you decide to proceed with a disqualification
       motion, we understand that you will meet and confer with us regarding the asserted grounds
       for the motion before filing it. 
          
        As Ethan mentioned before, we believe this matter is not substantially related to our firm’s
        prior work for Uber and that for that reason a disqualification motion would be meritless. 
        We take assertions of ethical conflicts and threats of disqualification motions seriously, and
        for that reason I have copied Harry Olivar, our firm Conflicts Counsel, on this email.  Please
        include him on any further correspondence concerning any potential motion for
        disqualification.
          
   3. Your request for an extension of Uber’s deadline to move to dismiss is necessarily intertwined
        Case 3:18-cv-07440-JCS Document 15-1 Filed 01/07/19 Page 20 of 35


        your suggestion that you will seek a stay should your client decide to move forward with a
        disqualification motion.  For that reason, we’ve tabled our consideration of your request to
        extend the motion to dismiss deadline for now.  We will review any proposed briefing
        schedule you put forward after your client decides how to proceed on its potential motion for
        disqualification.
 
Best,
 
Mike
 
From: "Yeh, Kevin" <KYeh@gibsondunn.com>
Date: Friday, December 28, 2018 at 12:25 PM
To: Ethan Glass <ethanglass@quinnemanuel.com>
Cc: "Claude M. Stern" <claudestern@quinnemanuel.com>, Mike Bonanno
<mikebonanno@quinnemanuel.com>, "Swanson, Daniel G." <DSwanson@gibsondunn.com>,
"Richman, Cynthia" <CRichman@gibsondunn.com>
Subject: RE: SC Innovations v. Uber - Motion to Relate

Yes, that works too.  Confirming for 3 p.m. Eastern.
 
Kevin Yeh


GIBSON DUNN
Gibson, Dunn & Crutcher LLP
555 Mission Street, San Francisco, CA 94105-0921
Tel +1 415.393.8321 • Fax +1 415.229.3502 
KYeh@gibsondunn.com • www.gibsondunn.com


From: Ethan Glass <ethanglass@quinnemanuel.com>
Sent: Friday, December 28, 2018 9:22 AM
To: Yeh, Kevin <KYeh@gibsondunn.com>
Cc: Claude M. Stern <claudestern@quinnemanuel.com>; Mike Bonanno
<mikebonanno@quinnemanuel.com>; Swanson, Daniel G. <DSwanson@gibsondunn.com>;
Richman, Cynthia <CRichman@gibsondunn.com>
Subject: RE: SC Innovations v. Uber - Motion to Relate

[External Email]
Hey Kevin, I’m sorry but something came up.  Can we talk at 3 instead?
 
From: Yeh, Kevin [mailto:KYeh@gibsondunn.com]
Sent: Friday, December 28, 2018 12:20 PM
To: Ethan Glass <ethanglass@quinnemanuel.com>
Cc: Claude M. Stern <claudestern@quinnemanuel.com>; Mike Bonanno
<mikebonanno@quinnemanuel.com>; Swanson, Daniel G. <DSwanson@gibsondunn.com>;
Richman, Cynthia <CRichman@gibsondunn.com>
Subject: RE: SC Innovations v. Uber - Motion to Relate
      Case 3:18-cv-07440-JCS Document 15-1 Filed 01/07/19 Page 21 of 35



Ethan,
 
I’m confirming for 2:30 Eastern today.  We can use this dial-in number.
 
866-747-5969
Passcode:  4153938321#
 
Thanks,
Kevin
 
Kevin Yeh


GIBSON DUNN
Gibson, Dunn & Crutcher LLP
555 Mission Street, San Francisco, CA 94105-0921
Tel +1 415.393.8321 • Fax +1 415.229.3502 
KYeh@gibsondunn.com • www.gibsondunn.com


From: Ethan Glass <ethanglass@quinnemanuel.com>
Sent: Thursday, December 27, 2018 7:33 PM
To: Yeh, Kevin <KYeh@gibsondunn.com>
Cc: Claude M. Stern <claudestern@quinnemanuel.com>; Mike Bonanno
<mikebonanno@quinnemanuel.com>; Swanson, Daniel G. <DSwanson@gibsondunn.com>;
Richman, Cynthia <CRichman@gibsondunn.com>
Subject: Re: SC Innovations v. Uber - Motion to Relate

[External Email]
Hi Kevin, how about 2:30 DC time?

As for your statement about QE’s prior work for Uber, it is incorrect and we disagree. That
work was not substantially related to this case.

Best, eg

On Dec 27, 2018, at 7:24 PM, Yeh, Kevin <KYeh@gibsondunn.com> wrote:

Thanks, Ethan.  We can chat anytime Friday, with a preference for the earlier part of the day.  Let us
know what time works.
 
Regarding the relation issue, our view is that that both actions are competitor cases (or, in the case
of SC Innovations, a competitor that purportedly assigned its litigation rights).  We’ll rely on the
pleadings and records on the docket and refer them to you for your review.
 
Separately, we have now come to understand that Quinn has a conflict of interest that should
prevent it from acting as counsel of record for SCI in this matter.  Apparently, Quinn Emanuel
represented Uber in a substantially similar case only a few years ago (The Yellow Cab Co.  et al. v.
      Case 3:18-cv-07440-JCS Document 15-1 Filed 01/07/19 Page 22 of 35


Uber Technologies, Inc., et al., No. 1:14-cv-02764-RDB (D. Md.)), in addition to representing Uber in a
whole host of other similar litigation matters.  Please explain on what basis Quinn believes, if it does
believe, that it can act as counsel against Uber in this case in light of its prior representations of
Uber.  In the meantime, Uber does not waive any rights by seeking to extend the briefing schedule
or to relate the pending cases. 
 
Regards,
Kevin
 
Kevin Yeh


GIBSON DUNN
Gibson, Dunn & Crutcher LLP
555 Mission Street, San Francisco, CA 94105-0921
Tel +1 415.393.8321 • Fax +1 415.229.3502 
KYeh@gibsondunn.com • www.gibsondunn.com


From: Ethan Glass <ethanglass@quinnemanuel.com>
Sent: Thursday, December 27, 2018 4:22 AM
To: Yeh, Kevin <KYeh@gibsondunn.com>
Cc: Claude M. Stern <claudestern@quinnemanuel.com>; Mike Bonanno
<mikebonanno@quinnemanuel.com>; Swanson, Daniel G. <DSwanson@gibsondunn.com>;
Richman, Cynthia <CRichman@gibsondunn.com>
Subject: Re: SC Innovations v. Uber - Motion to Relate

[External Email]
Thank you Kevin.

We are available to speak tomorrow, but we would still need client approval for any final
decisions. Please let us know what time works for you.

While we appreciate you sending us the DeSoto complaints and citing the rule, in preparation
for our meet and confer call we need more information to understand and consider your
request. Please specifically identify what you are referencing when you say: the “same course
of conduct” is involved in the two cases, when DeSoto is a taxi case; what efficiencies are
achieved by relating the two cases, when DeSoto and its business are unrelated (if you are
referencing Uber witnesses, please identify them); and what caselaw supports your position.

Best Regards,
Ethan Glass
Direct: (202) 538-8265
Mobile: (202) 531-2396

On Dec 26, 2018, at 9:26 PM, Yeh, Kevin <KYeh@gibsondunn.com> wrote:

Thanks, Ethan.  Please let us know if your client will agree to an extended schedule for responding to
the complaint.
 
        Case 3:18-cv-07440-JCS Document 15-1 Filed 01/07/19 Page 23 of 35


As for the relation issue, we believe the two actions are “related” under the definition in Civil Local
Rule 3-12(a) because SC Innovations brings three of the same causes of actions as Flywheel against
essentially the same defendants regarding the same alleged course of conduct over the same
general time period.  In addition, given where the Flywheel case currently stands, the SC Innovations
case would proceed on roughly the same timeline.  Efficiency and judicial economy for the court and
the parties would be well-served by relating the two actions.  We also note that the local rules state
that Uber “must promptly file” a motion to relate given our conclusion about the cases.  Civil L.R. 3-
12(b) (emphasis added).
 
We’ve attached the Flywheel initial complaint and first amended complaint for your convenience.  If
you’re available tomorrow, please let us know what times we could meet and confer by phone.
 
Regards,
Kevin
 
Kevin Yeh


GIBSON DUNN
Gibson, Dunn & Crutcher LLP
555 Mission Street, San Francisco, CA 94105-0921
Tel +1 415.393.8321 • Fax +1 415.229.3502 
KYeh@gibsondunn.com • www.gibsondunn.com


From: Ethan Glass <ethanglass@quinnemanuel.com>
Sent: Wednesday, December 26, 2018 1:35 PM
To: Yeh, Kevin <KYeh@gibsondunn.com>
Cc: Claude M. Stern <claudestern@quinnemanuel.com>; Mike Bonanno
<mikebonanno@quinnemanuel.com>; Swanson, Daniel G. <DSwanson@gibsondunn.com>;
Richman, Cynthia <CRichman@gibsondunn.com>
Subject: Re: SC Innovations v. Uber - Motion to Relate

[External Email]
Dear Cynthia and Kevin,

First, we are inclined to give you an extension to respond to the complaint, but we still need
client approval. Due to the holidays, we don’t expect to have that this week.

Second, we cannot respond to your request to relate this week. Again we will not have client
approval. But, more importantly, we do not understand the basis for your motion and have not
properly met and conferred on that basis. So that we can fully consider your request, and
properly meet and confer, please identify the legal basis for seeking to relate, including any
relevant authority.

Best,
Ethan

On Dec 26, 2018, at 3:55 PM, Yeh, Kevin <KYeh@gibsondunn.com> wrote:
      Case 3:18-cv-07440-JCS Document 15-1 Filed 01/07/19 Page 24 of 35


Dear Ethan,

I wanted to follow up on the voicemail that my colleague left you on Monday. Could you
please let us know whether Sidecar will stipulate to relating the Sidecar action to Flywheel. If
so, we can prepare the papers and file them tomorrow. If not, Uber plans to file a motion to
relate by the end of the day tomorrow. Please let us know your client’s position by tomorrow
at 12 pm PT.

Also, given Sidecar’s complaint was served last Friday and that we are in the midst of the
holiday season, Uber requests a 2-week extension to file its motion to dismiss (making it due
on January 25th). Uber would be willing to stipulate to an extended deadline for Sidecar’s
opposition and Uber’s reply. Please let us know your thoughts.

Thank you,
Kevin Yeh


Kevin Yeh

GIBSON DUNN

Gibson, Dunn & Crutcher LLP
555 Mission Street, San Francisco, CA 94105-0921
Tel +1 415.393.8321 • Fax +1 415.229.3502
KYeh@gibsondunn.com • www.gibsondunn.com

This message may contain confidential and privileged information. If it has been sent to you in
error, please reply to advise the sender of the error and then immediately delete this message.

<Flywheel initial complaint.pdf>
<Flywheel FAC.pdf>
Case 3:18-cv-07440-JCS Document 15-1 Filed 01/07/19 Page 25 of 35




 EXHIBIT E
       Case 3:18-cv-07440-JCS Document 15-1 Filed 01/07/19 Page 26 of 35


From:            Mike Bonanno
To:              Yeh, Kevin
Cc:              Claude M. Stern; Swanson, Daniel G.; Richman, Cynthia; Harry Olivar; Ethan Glass
Subject:         Re: SC Innovations v. Uber - Motion to Relate
Date:            Monday, January 7, 2019 10:04:48 AM


[External Email]

Kevin,
 
SC Innovations rejects Uber’s January 4 scheduling proposal, and Uber’s January 5 request to
indefinitely stay this matter.
 
On January 4, Uber first proposed that this matter be stayed indefinitely while Uber decides whether
to bring, and then litigates, a disqualification motion against Quinn Emanuel.  While we have been
willing to provide Uber with reasonable extensions to respond to the complaint as a courtesy, Uber’s
January 4 proposal confirms Uber’s real goal here: to delay this matter indefinitely based on a
meritless motion for disqualification.  As we told you on December 28, such a tactical use of a
motion for disqualification is improper.  See generally Visa U.S.A., Inc. v. First Data Corp., 241 F.
Supp. 2d 1100, 1104 (N.D. Cal. 2003).
 
Uber has known about Quinn Emanuel’s involvement in this antitrust case since November 11, and
on December 5, we sent Uber a draft complaint.  Only on December 26 did Uber first raise that it
might view Quinn Emanuel’s participation in this matter to present a conflict of interest.  Since then,
we have continually told Uber there is no conflict and asked Uber to specifically identify the basis for
its incorrect position—as it is Uber’s burden to prove a conflict.  See, e.g., H. F. Ahmanson & Co. v.
Salomon Bros., Inc., 229 Cal. App. 3d 1445, 1452, 280 Cal. Rptr. 614, 617 (Ct. App. 1991). Uber has
only responded with generalized statements, followed by the concession that it still has not yet
decided whether there actually is a conflict of interest.
 
Our client cannot accept Uber’s request to put this case on hold under these circumstances.  With
the current January 10 deadline, Uber has had 36 days from when it first received the complaint
(December 5) to prepare its response.  That is a generous amount of time, especially since Uber has
claimed this case is substantially the same as the DeSoto case—where Uber has had the benefit of 2
years of litigation, full motion to dismiss briefing, and an order on that motion to dismiss.
 
Please include this email chain in any filing Uber makes with the Court.
 
Best,
 
Mike
 
From: "Yeh, Kevin" <KYeh@gibsondunn.com>
Date: Saturday, January 5, 2019 at 6:30 PM
To: Mike Bonanno <mikebonanno@quinnemanuel.com>
Cc: "Claude M. Stern" <claudestern@quinnemanuel.com>, "Swanson, Daniel G."
<DSwanson@gibsondunn.com>, "Richman, Cynthia" <CRichman@gibsondunn.com>, Harry
        Case 3:18-cv-07440-JCS Document 15-1 Filed 01/07/19 Page 27 of 35


Olivar <harryolivar@quinnemanuel.com>, Ethan Glass <ethanglass@quinnemanuel.com>
Subject: RE: SC Innovations v. Uber - Motion to Relate
 
Mike,
 
Thanks.  Two clarifying points:
 
            If the DQ motion is granted, the complaint that Quinn filed would almost certainly be struck,
            in addition to any briefing.  Thus, we propose that we will proceed under the ordinary briefing
            rules if new counsel for SCI appears and files a new complaint.
            With regard to the Maryland case, it is one example of a matter that bears a substantial
            relationship to SCI’s case, but there are others in which Quinn would have obtained
            confidential information material to its representation of SCI.  As I mentioned, we continue to
            look into the extent of Quinn’s work for Uber.  Below is a non-exhaustive list of other unfair
            competition and similar cases in which Quinn defended Uber against allegations of unfair or
            anticompetitive conduct.  In addition, we understand that Quinn provided general advice on
            competition-related matters as well.
                                                                                                   
We understand that you believe disqualification is not warranted, and we continue to invite you to
explain why you believe that is the case. 
 
We look forward to hearing your client’s response on our proposed schedule on Monday.  But
regardless of where we come out on the particulars of the briefing schedule, in light of the January
10 deadline to respond to the complaint, we ask that you and your client agree to a stay of that
deadline until either the parties come to an agreement or the court issues a ruling on the schedule. 
This request is a continuation of our good-faith efforts to reach a mutually acceptable solution with
SCI, first raised with you on December 26, without unilaterally seeking relief from the court despite
the holidays and impending deadline so that you’ve had opportunities to confer with your client. 
Please let us know your client’s position by Monday at 1:30 p.m. Eastern.
 
Regards,
Kevin
 
 
Partial List of Quinn Representations of Uber
   1. Albuquerque Cab Co. v. Uber (County of Bernalillo, NM)
   2. Boston Cab Dispatch v. Uber (D. Mass.)
   3. Ezeokoli v. Uber (Alameda County)
   4. Goncharov v. Uber (San Francisco County)
   5. Greater Houston Transportation Co. v. Uber (S.D. Tex.)
   6. Greenwich Taxi v. Uber (D. Conn.)
   7. L&Z Transportation v. Uber (E.D. Va.)
   8. Manzo v. Uber (N.D. Ill.)
   9. McCandliss v. Uber (N.D. Ga.)
  10. Southern Transportation v. Uber (W.D. Tenn.)
  11. United Independent Taxi Drivers v. Uber (Los Angeles County)
         Case 3:18-cv-07440-JCS Document 15-1 Filed 01/07/19 Page 28 of 35


    12. Yellow Cab Co. v. Uber (D. Md.)
    13. Yellow Group v. Uber (N.D. Ill.)
 
 
Kevin Yeh


GIBSON DUNN
Gibson, Dunn & Crutcher LLP
555 Mission Street, San Francisco, CA 94105-0921
Tel +1 415.393.8321 • Fax +1 415.229.3502 
KYeh@gibsondunn.com • www.gibsondunn.com
 
From: Mike Bonanno <mikebonanno@quinnemanuel.com>
Sent: Saturday, January 5, 2019 10:13 AM
To: Yeh, Kevin <KYeh@gibsondunn.com>
Cc: Claude M. Stern <claudestern@quinnemanuel.com>; Swanson, Daniel G.
<DSwanson@gibsondunn.com>; Richman, Cynthia <CRichman@gibsondunn.com>; Harry Olivar
<harryolivar@quinnemanuel.com>; Ethan Glass <ethanglass@quinnemanuel.com>
Subject: Re: SC Innovations v. Uber - Motion to Relate
 
[External Email]
Kevin,

This email confirms what we discussed on our call at 1:30 pm ET yesterday.  At the outset, I’ll note
your request for a response by noon today to the schedule you proposed during the call is
unreasonable.  We are considering Uber’s proposal in good faith and we will get back to you by 1:30
pm ET on Monday.

Here is a recap of our discussion.

Scheduling.  Uber made the following scheduling proposal:

         Uber would decide whether to move for disqualification by February 1.

         If Uber decided not to move for disqualification, it would file its motion to dismiss by February
         8.  Sidecar’s opposition would be due 28 days later.  And Uber would have 14 days to file a
         reply brief.

         If Uber filed a motion for disqualification on or before February 1, its motion to dismiss would
         be due 7 days after (a) the ruling by the Court on the motion for disqualification, or (b)
         appearance by new counsel acting for Sidecar.  The cadence for the rest of the briefing
         schedule would be the same as above.

Alleged Grounds for Disqualification.  With regard to the potential motion for disqualification, you
reiterated that Uber has not yet decided whether to move to disqualify Quinn Emanuel and
confirmed that you would meet and confer with us regarding the supposed grounds for such a
motion before filing it.
        Case 3:18-cv-07440-JCS Document 15-1 Filed 01/07/19 Page 29 of 35


You explained that Uber’s allegations of a purported conflict are based on the following:

        Quinn Emanuel was one of Uber’s first outside law firms;

        Quinn Emanuel represented Uber in the Maryland case you identified below, which you cited
        as the best example of the alleged conflict;

        Quinn Emanuel represented Uber in additional (unnamed) cases involving competition
        matters and pricing;

        Quinn Emanuel provided general litigation strategy consulting and advice to Uber;

        Quinn Emanuel has been privy to Uber’s litigation and settlement playbook in those matters;
        and

        Quinn Emanuel is currently representing certain former Uber employees in their individual
        capacities.

Although our firm takes any assertion of an ethical conflict seriously, nothing you have identified
raises an issue that could support potential disqualification.  As we stated, we will address any points
you have raised during meet and confer discussions after your client decides whether to move to
disqualify, and after consulting with our firm Conflicts Counsel.   If Uber has a legitimate concern that
our firm received material confidential information from our prior representation of Uber in
unrelated matters (we do not believe this is true), we are of course willing to discuss with you any
prophylactic measures Uber thinks are necessary, to the extent they are not already in place. 

We previously asked that when you are prepared to discuss your conflict allegations, you let us know
so we can include Harry Olivar, our Conflicts Counsel, in those discussions.  Your January 3 email
requesting a meet and confer only referenced scheduling, not the disqualification issue, so we did
not involve Harry in the call.  Please copy him on any further communications concerning a
purported conflict.

Best,
 
Mike
 
 
From: "Yeh, Kevin" <KYeh@gibsondunn.com>
Date: Saturday, December 29, 2018 at 7:03 PM
To: Mike Bonanno <mikebonanno@quinnemanuel.com>, Ethan Glass
<ethanglass@quinnemanuel.com>
Cc: "Claude M. Stern" <claudestern@quinnemanuel.com>, "Swanson, Daniel G."
<DSwanson@gibsondunn.com>, "Richman, Cynthia" <CRichman@gibsondunn.com>, Harry
Olivar <harryolivar@quinnemanuel.com>
Subject: RE: SC Innovations v. Uber - Motion to Relate
 
Thanks, Mike.  We intend to file our motion on Monday afternoon and need your client’s response
no later than noon Pacific time.  As for the disqualification issue, we are continuing to assess the
matter and will update your team as appropriate.  It would help our analysis if Quinn can explain why
         Case 3:18-cv-07440-JCS Document 15-1 Filed 01/07/19 Page 30 of 35


it “believe[s] this matter is not substantially related to [its] prior work for Uber.”
 
Regards,
Kevin
 
Kevin Yeh


GIBSON DUNN
Gibson, Dunn & Crutcher LLP
555 Mission Street, San Francisco, CA 94105-0921
Tel +1 415.393.8321 • Fax +1 415.229.3502 
KYeh@gibsondunn.com • www.gibsondunn.com
 
From: Mike Bonanno <mikebonanno@quinnemanuel.com>
Sent: Saturday, December 29, 2018 7:52 AM
To: Yeh, Kevin <KYeh@gibsondunn.com>; Ethan Glass <ethanglass@quinnemanuel.com>
Cc: Claude M. Stern <claudestern@quinnemanuel.com>; Swanson, Daniel G.
<DSwanson@gibsondunn.com>; Richman, Cynthia <CRichman@gibsondunn.com>; Harry Olivar
<harryolivar@quinnemanuel.com>
Subject: Re: SC Innovations v. Uber - Motion to Relate
 
[External Email]
Kevin,
 
This email memorializes what we discussed yesterday.
 
    1. We will get back to you no later than Monday (12/31) on your request to relate this case to
         the Flywheel case pursuant to Civ. Local Rule 3-12.
         
    2. We understand that your client is still evaluating a potential motion to disqualify Quinn
         Emanuel from serving as counsel for SC Innovations in this case and has not yet decided
         whether it will proceed with such a motion.  If you decide to proceed with a disqualification
         motion, we understand that you will meet and confer with us regarding the asserted grounds
         for the motion before filing it. 
            
          As Ethan mentioned before, we believe this matter is not substantially related to our firm’s
          prior work for Uber and that for that reason a disqualification motion would be meritless. 
          We take assertions of ethical conflicts and threats of disqualification motions seriously, and
          for that reason I have copied Harry Olivar, our firm Conflicts Counsel, on this email.  Please
          include him on any further correspondence concerning any potential motion for
          disqualification.
          
    3. Your request for an extension of Uber’s deadline to move to dismiss is necessarily intertwined
         your suggestion that you will seek a stay should your client decide to move forward with a
         disqualification motion.  For that reason, we’ve tabled our consideration of your request to
         extend the motion to dismiss deadline for now.  We will review any proposed briefing
         Case 3:18-cv-07440-JCS Document 15-1 Filed 01/07/19 Page 31 of 35


         schedule you put forward after your client decides how to proceed on its potential motion for
         disqualification.
 
Best,
 
Mike
 
From: "Yeh, Kevin" <KYeh@gibsondunn.com>
Date: Friday, December 28, 2018 at 12:25 PM
To: Ethan Glass <ethanglass@quinnemanuel.com>
Cc: "Claude M. Stern" <claudestern@quinnemanuel.com>, Mike Bonanno
<mikebonanno@quinnemanuel.com>, "Swanson, Daniel G." <DSwanson@gibsondunn.com>,
"Richman, Cynthia" <CRichman@gibsondunn.com>
Subject: RE: SC Innovations v. Uber - Motion to Relate
 
Yes, that works too.  Confirming for 3 p.m. Eastern.
 
Kevin Yeh


GIBSON DUNN
Gibson, Dunn & Crutcher LLP
555 Mission Street, San Francisco, CA 94105-0921
Tel +1 415.393.8321 • Fax +1 415.229.3502 
KYeh@gibsondunn.com • www.gibsondunn.com
 
From: Ethan Glass <ethanglass@quinnemanuel.com>
Sent: Friday, December 28, 2018 9:22 AM
To: Yeh, Kevin <KYeh@gibsondunn.com>
Cc: Claude M. Stern <claudestern@quinnemanuel.com>; Mike Bonanno
<mikebonanno@quinnemanuel.com>; Swanson, Daniel G. <DSwanson@gibsondunn.com>;
Richman, Cynthia <CRichman@gibsondunn.com>
Subject: RE: SC Innovations v. Uber - Motion to Relate
 
[External Email]
Hey Kevin, I’m sorry but something came up.  Can we talk at 3 instead?
 
From: Yeh, Kevin [mailto:KYeh@gibsondunn.com]
Sent: Friday, December 28, 2018 12:20 PM
To: Ethan Glass <ethanglass@quinnemanuel.com>
Cc: Claude M. Stern <claudestern@quinnemanuel.com>; Mike Bonanno
<mikebonanno@quinnemanuel.com>; Swanson, Daniel G. <DSwanson@gibsondunn.com>;
Richman, Cynthia <CRichman@gibsondunn.com>
Subject: RE: SC Innovations v. Uber - Motion to Relate
 
Ethan,
 
I’m confirming for 2:30 Eastern today.  We can use this dial-in number.
      Case 3:18-cv-07440-JCS Document 15-1 Filed 01/07/19 Page 32 of 35


 
866-747-5969
Passcode:  4153938321#
 
Thanks,
Kevin
 
Kevin Yeh


GIBSON DUNN
Gibson, Dunn & Crutcher LLP
555 Mission Street, San Francisco, CA 94105-0921
Tel +1 415.393.8321 • Fax +1 415.229.3502 
KYeh@gibsondunn.com • www.gibsondunn.com
 
From: Ethan Glass <ethanglass@quinnemanuel.com>
Sent: Thursday, December 27, 2018 7:33 PM
To: Yeh, Kevin <KYeh@gibsondunn.com>
Cc: Claude M. Stern <claudestern@quinnemanuel.com>; Mike Bonanno
<mikebonanno@quinnemanuel.com>; Swanson, Daniel G. <DSwanson@gibsondunn.com>;
Richman, Cynthia <CRichman@gibsondunn.com>
Subject: Re: SC Innovations v. Uber - Motion to Relate
 
[External Email]
Hi Kevin, how about 2:30 DC time?
 
As for your statement about QE’s prior work for Uber, it is incorrect and we disagree.  That
work was not substantially related to this case.
 
Best, eg

On Dec 27, 2018, at 7:24 PM, Yeh, Kevin <KYeh@gibsondunn.com> wrote:

Thanks, Ethan.  We can chat anytime Friday, with a preference for the earlier part of the day.  Let us
know what time works.
 
Regarding the relation issue, our view is that that both actions are competitor cases (or, in the case
of SC Innovations, a competitor that purportedly assigned its litigation rights).  We’ll rely on the
pleadings and records on the docket and refer them to you for your review.
 
Separately, we have now come to understand that Quinn has a conflict of interest that should
prevent it from acting as counsel of record for SCI in this matter.  Apparently, Quinn Emanuel
represented Uber in a substantially similar case only a few years ago (The Yellow Cab Co.  et al. v.
Uber Technologies, Inc., et al., No. 1:14-cv-02764-RDB (D. Md.)), in addition to representing Uber in a
whole host of other similar litigation matters.  Please explain on what basis Quinn believes, if it does
believe, that it can act as counsel against Uber in this case in light of its prior representations of
Uber.  In the meantime, Uber does not waive any rights by seeking to extend the briefing schedule
      Case 3:18-cv-07440-JCS Document 15-1 Filed 01/07/19 Page 33 of 35


or to relate the pending cases. 
 
Regards,
Kevin
 
Kevin Yeh


GIBSON DUNN
Gibson, Dunn & Crutcher LLP
555 Mission Street, San Francisco, CA 94105-0921
Tel +1 415.393.8321 • Fax +1 415.229.3502 
KYeh@gibsondunn.com • www.gibsondunn.com
 
From: Ethan Glass <ethanglass@quinnemanuel.com>
Sent: Thursday, December 27, 2018 4:22 AM
To: Yeh, Kevin <KYeh@gibsondunn.com>
Cc: Claude M. Stern <claudestern@quinnemanuel.com>; Mike Bonanno
<mikebonanno@quinnemanuel.com>; Swanson, Daniel G. <DSwanson@gibsondunn.com>;
Richman, Cynthia <CRichman@gibsondunn.com>
Subject: Re: SC Innovations v. Uber - Motion to Relate
 
[External Email]
Thank you Kevin. 
 
We are available to speak tomorrow, but we would still need client approval for any final
decisions. Please let us know what time works for you. 
 
While we appreciate you sending us the DeSoto complaints and citing the rule, in preparation
for our meet and confer call we need more information to understand and consider your
request.  Please specifically identify what you are referencing when you say: the “same course
of conduct” is involved in the two cases, when DeSoto is a taxi case; what efficiencies are
achieved by relating the two cases, when DeSoto and its business are unrelated (if you are
referencing Uber witnesses, please identify them); and what caselaw supports your position. 

Best Regards,
Ethan Glass
Direct: (202) 538-8265
Mobile: (202) 531-2396

On Dec 26, 2018, at 9:26 PM, Yeh, Kevin <KYeh@gibsondunn.com> wrote:

Thanks, Ethan.  Please let us know if your client will agree to an extended schedule for responding to
the complaint.
 
As for the relation issue, we believe the two actions are “related” under the definition in Civil Local
Rule 3-12(a) because SC Innovations brings three of the same causes of actions as Flywheel against
essentially the same defendants regarding the same alleged course of conduct over the same
general time period.  In addition, given where the Flywheel case currently stands, the SC Innovations
      Case 3:18-cv-07440-JCS Document 15-1 Filed 01/07/19 Page 34 of 35


case would proceed on roughly the same timeline.  Efficiency and judicial economy for the court and
the parties would be well-served by relating the two actions.  We also note that the local rules state
that Uber “must promptly file” a motion to relate given our conclusion about the cases.  Civil L.R. 3-
12(b) (emphasis added).
 
We’ve attached the Flywheel initial complaint and first amended complaint for your convenience.  If
you’re available tomorrow, please let us know what times we could meet and confer by phone.
 
Regards,
Kevin
 
Kevin Yeh


GIBSON DUNN
Gibson, Dunn & Crutcher LLP
555 Mission Street, San Francisco, CA 94105-0921
Tel +1 415.393.8321 • Fax +1 415.229.3502 
KYeh@gibsondunn.com • www.gibsondunn.com
 
From: Ethan Glass <ethanglass@quinnemanuel.com>
Sent: Wednesday, December 26, 2018 1:35 PM
To: Yeh, Kevin <KYeh@gibsondunn.com>
Cc: Claude M. Stern <claudestern@quinnemanuel.com>; Mike Bonanno
<mikebonanno@quinnemanuel.com>; Swanson, Daniel G. <DSwanson@gibsondunn.com>;
Richman, Cynthia <CRichman@gibsondunn.com>
Subject: Re: SC Innovations v. Uber - Motion to Relate
 
[External Email]
Dear Cynthia and Kevin,
 
First, we are inclined to give you an extension to respond to the complaint, but we still need
client approval. Due to the holidays, we don’t expect to have that this week.
 
Second, we cannot respond to your request to relate this week.  Again we will not have client
approval. But, more importantly, we do not understand the basis for your motion and have not
properly met and conferred on that basis. So that we can fully consider your request, and
properly meet and confer, please identify the legal basis for seeking to relate, including any
relevant authority. 
 
Best,
Ethan
 
On Dec 26, 2018, at 3:55 PM, Yeh, Kevin <KYeh@gibsondunn.com> wrote:

Dear Ethan,
 
I wanted to follow up on the voicemail that my colleague left you on Monday.  Could you
please let us know whether Sidecar will stipulate to relating the Sidecar action to Flywheel.  If
      Case 3:18-cv-07440-JCS Document 15-1 Filed 01/07/19 Page 35 of 35


so, we can prepare the papers and file them tomorrow.  If not, Uber plans to file a motion to
relate by the end of the day tomorrow.  Please let us know your client’s position by tomorrow
at 12 pm PT. 
 
Also, given Sidecar’s complaint was served last Friday and that we are in the midst of the
holiday season, Uber requests a 2-week extension to file its motion to dismiss (making it due
on January 25th).  Uber would be willing to stipulate to an extended deadline for Sidecar’s
opposition and Uber’s reply.  Please let us know your thoughts.
 
Thank you,
Kevin Yeh 
 

Kevin Yeh

GIBSON DUNN

Gibson, Dunn & Crutcher LLP
555 Mission Street, San Francisco, CA 94105-0921
Tel +1 415.393.8321 • Fax +1 415.229.3502  
KYeh@gibsondunn.com • www.gibsondunn.com

This message may contain confidential and privileged information. If it has been sent to you in
error, please reply to advise the sender of the error and then immediately delete this message.

<Flywheel initial complaint.pdf>
<Flywheel FAC.pdf>
